1    KELLY BABINEAU (CA State Bar #190418)
2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 801
3    Sacramento, CA 95814
     Tel:(916) 442-4948
4
     Fax: (916) 492-2909
5    kbabineau@klblawoffice.net
6
     Attorney for KAREN LEE
7

8

9                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 2:09-CR-0438-02 WBS
                      Plaintiff,       )
12                                     ) STIPULATION AND
           v.                          ) [PROPOSED] FINDINGS AND ORDER
13
                                       ) TO CONTINUE STATUS CONFERENCE
14                                     ) UNDER SPEEDY TRIAL ACT
     KAREN LEE                         )
15
                                       ) Date: April 20, 2020
16                    Defendants.      ) Time: 9:00 a.m.
     __________________________________) Judge: Hon. William B. Shubb
17

18                                      STIPULATION

19     1. By previous order, this matter was set for status on March 9, 2020.
20
       2. By this stipulation, defendants now move to continue the status conference until
21

22
          April 20, 2020, and to exclude time between March 9, 2020 and April 20, 2020,

23        under Local Code T4.
24
       3. The parties agree and stipulate, and request that the Court find the following:
25
              a. The government produced discovery associated with this case. The
26

27               discovery thus far consists of over 43,000 pages, that have been provided
28               to counsel. In addition, the government has also made physical evidence


                                               -1-
1       available for review, which includes several hard drives that were seized
2
        during the service of the search warrants.
3
     b. Counsel and the government have been diligent in working towards a
4

5       resolution in this matter. The parties have reached an agreement in
6
        principal to resolve this matter. Once the plea agreement is provided to
7

8
        defense counsel, she will need an opportunity to consult with and review

9       the agreement with her client, conduct legal research to ensure it is
10
        appropriate and valid, and to otherwise effectively prepare.
11
     c. Counsel for defendant believes that failure to grant the above-requested
12

13      continuance would deny counsel the reasonable time necessary for
14      effective preparation, taking into account the exercise of due diligence.
15
     d. The government does not object to the continuance.
16

17
     e. Based upon the above-stated facts, the ends of justice served by continuing

18      the case as requested outweigh the interest of the public and the defendant
19
        in a trial within the original date prescribed by the Speedy Trial Act.
20
     f. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
21

22      § 3161, et seq., within which trial must commence, the time period of
23
        March 9, 2020, to April 20, 2020, inclusive, is deemed excludable
24
        pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv), Local Code T4, because it
25

26      results from a continuance granted by the Court at defendants’ request on

27      the basis of the Court’s finding that the ends of justice served by taking
28
        such action outweigh the best interest of the public and the defendant in a

                                      -2-
1                speedy trial.
2
       4. Nothing in this stipulation and order shall preclude a finding that other provision
3
           of the Speedy Trial Act dictate that additional time periods are excludable from
4

5          the period within which a trial must commence.
6

7
     IT IS SO STIPULATED.
8

9

10   Dated: March 5, 2020                            Respectfully submitted,
11                                                   /s/ Kelly Babineau
12                                                   KELLY BABINEAU
                                                     Attorney for Karen Lee
13

14
     Dated: March 5, 2020                            /s/ Heiko Coppola
15                                                   HEIKO COPPOLA
                                                     Assistant U.S. Attorney
16

17
                                   FINDINGS AND ORDER
18

19
           IT IS SO FOUND AND ORDERED.
20
     Dated: March 5, 2020
21

22

23

24

25

26

27

28




                                               -3-
